Citation Nr: 1811920	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-20 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than May 26, 2010, for the award of benefits under 38 U.S.C. § 1805 for a child with spina bifida.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Redman, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968, including service in Vietnam.  The appellant is his daughter. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted benefits under 38 U.S.C. § 1805 on behalf of the appellant, effective May 26, 2010.  The appellant disagrees with the effective date assigned.

Although the record reflects that the appellant requested a Travel Board hearing, in a February 2015 written statement, she withdrew her hearing request.  As such, the hearing request is considered withdrawn and the Board may proceed with the appeal.  


FINDINGS OF FACT

1.  The appellant was born in November 1985. 

2.  On August 15, 2006, the Veteran filed a claim for benefits under 38 U.S.C. § 1805 on behalf of his daughter.

3.  In March 2007, VA sent the Veteran a letter acknowledging his August 15, 2006, claim for benefits under 38 U.S.C. § 1805 on behalf of his daughter; it was noted that the claim had been forwarded to the Denver RO; thereafter no further action on the claim was taken.

4.  On May 26, 2011, the Veteran filed a claim for benefits under 38 U.S.C. § 1805 on behalf of his daughter. 

5.  In an October 2012 rating decision, the RO awarded benefits under 38 U.S.C. § 1805on behalf of his daughter who is suffering from spina bifida, effective May 26, 2010.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of August 15, 2005, but no earlier, for the grant of benefits under 38 U.S.C. § 1805 on behalf of the appellant is warranted.  38 U.S.C. §§ 1805, 7105 (2012); 38 C.F.R. §§ 3.403, 3.114, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam veteran.  38 U.S.C. § 1805(a); 38 C.F.R. § 3.814. Within the meaning of this law "Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C. § 1802; 38 C.F.R. § 3.814 (c)(3). 

In a precedent opinion, VAOPGCPREC 5-99, the VA General Counsel held that 38 U.S.C.A. § 1802, Chapter 18 of Title 38, United States Code, applies to all forms of spina bifida other than spina bifida occulta, and that for purposes of that chapter the term "spina bifida" refers to a defective closure of the bony encasement of the spinal cord but does not include other neural tube defects such as encephalocele and anencephaly.  The Board is bound by the precedent opinions of the VA General Counsel.  38 U.S.C. § 7104(c). 

An award of the monetary allowance under 38 U.S.C. § 1805 to or for an individual suffering from spina bifida who is a child of a Vietnam veteran will be effective either the date of birth if claim is received within one year of that date, or date of claim, but not earlier than October 1, 1997.  38 C.F.R. § 3.403(b). Except as otherwise provided, VA will award the monetary allowance for an individual suffering from spina bifida based on an original claim, a claim reopened after final disallowance, or a claim for increase as of the date VA received the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.814(e). 

Any communication from or action by a veteran indicating an intent to apply for a benefit under laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155 (a) (2017).  When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file that could be interpreted to be a formal or informal claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

The appellant was born in November 1985.  She contends that benefits under 38 U.S.C. § 1805 should date back to August 2006 when the Veteran first submitted a claim for such benefits.  She reports that she has suffered from spina bifida since her birth and that the effective date should be based upon the date of the August 2006 claim. 

The record shows that VA received an initial claim for service connection for spina bifida benefits on behalf of the appellant on August 15, 2006.  VA acknowledged the claim in a March 2007 letter to the Veteran.  The March 2007 letter indicates that the claim for spina bifida benefits for his child was sent to the Denver RO, because that was the RO responsible for that condition.  No further action was taken pursuant to the claim.

Thereafter, on May 26, 2011, the Veteran filed another claim for spina bifida benefits on behalf of the appellant.  In an October 2012 rating decision, the Denver RO granted the claim and assigned an effective date of May 26, 2010, citing the fact that because all of the eligibility requirements under 38 U.S.C. § 1805 were met in this case as of October 1, 1997 (the date of enactment of legislation authorizing the spina bifida benefits), benefits under § 1805 were made effective one year prior to the May 26, 2011 claim.  

Generally, a decision does not become final and binding until written notification of the decision is issued to the claimant.  See 38 U.S.C. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d), 19.25.  The written notification also must explain the reasons and bases for the decision and apprise the claimant of his or her procedural and appellate rights, in the event he or she disagrees with the decision and elects to appeal.

Moreover, under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his/her judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  

The Court specifically held in Bailey that equitable tolling in the paternalistic veterans' benefits context does not require misconduct, such as trickery; however, Bailey does require the appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Id. at 1365.  There must be a cause and effect, i.e., the complainant relied to his/her detriment on something that VA did or should have done but did not do.  

Here, the Board finds that the initial August 15, 2006, claim remained pending since it was filed.  The Veteran could not have deduced that his claim had been fully adjudicated since the March 2007 letter indicated only that the claim was sent to the Denver RO.  Although the appellant was over 18 at the time of the August 15, 2006, claim and was not incompetent, she did not sign the August 2006 claim form, VA provided him no information in this regard so that this deficiency could be rectified at the time. 

 As far as the Veteran and/or the appellant were aware, the August 2006 claim was acknowledged and was being worked on.  Nothing in the record could reasonably have led them to conclude that his August 2006 claim had been finally denied.  Accordingly, the claim remained open since it was first filed in August 2006 until it was finally adjudicated by RO in October 2012.

Hence, resolving reasonable doubt in the appellant's favor, the RO has had constructive notice of the spina bifida claim since August 15, 2006, when the Veteran first claimed entitlement to VA benefits for a child with spina bifida.  Accordingly, because all of the eligibility requirements under 38 U.S.C. § 1805 were met in this case as of October 1, 1997 (the date of enactment of legislation authorizing the spina bifida benefits), an effective date of August 15, 2005 (though no earlier) is warranted for an award of benefits under 38 U.S.C. § 1805 for a child with spina bifida.  Therefore, the appeal is granted.


ORDER

An effective date of August 15, 2005, but no earlier, for the award of benefits under 38 U.S.C. § 1805 for a child with spina bifida, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


